                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


COURTNEY MCFIELDS et al.,

             Plaintiffs,                       Case No. 17 C 7424

             v.
                                               Judge John Robert Blakey
SHERIFF OF COOK COUNTY and
COOK COUNTY, ILLINOIS,

             Defendant.


                      MEMORANDUM OPINION AND ORDER

      Plaintiffs Courtney McFields, Pierre Brunt, Anthony Dixon, and Walter

Williams, detainees at the Cook County Jail (CCJ) filed this putative class action

challenging the way in which CCJ handles health service requests from detainees

complaining of dental pain.     Plaintiffs claim that CCJ’s policy fails to provide

detainees complaining of dental pain with a face-to-face assessment by a registered

nurse or higher-level practitioner. As a result, Plaintiffs claim, CCJ’s policy violates

the Fourteenth Amendment because it is unreasonable and reflects a deliberate

indifference to pain. The case is currently before this Court on Plaintiffs’ motion for

class certification [84]. For the reasons explained below, the Court denies the

motion.
I.    Legal Standard

      To be certified, a proposed class must first satisfy all four requirements of

Rule 23(a): (1) the class must be so numerous that joinder of all members is

impracticable (“numerosity”); (2) there must be questions of law or fact common to

the class (“commonality”); (3) the claims or defenses of the representative parties

must be typical of the claims or defenses of the class (“typicality”); and (4) the

representative parties must fairly and adequately protect the interests of the class

(“adequacy”). Fed. R. Civ. P. 23(a). Additionally, where, as here, a Plaintiff seeks

certification under Rule 23(b)(3), Plaintiff must show: (1) that issues common to the

class members predominate over questions affecting only individuals, and (2) that a

class action is superior to other available adjudication methods.         Messner v.

Northshore University HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012).            The

Plaintiff also bears the burden of proving all of these requirements by a

preponderance of the evidence. Priddy v. Health Care Service Corporation, 870 F.

3d 657, 660 (7th Cir. 2017). District Courts possess broad discretion in deciding

whether to certify a class. Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979).

II.   Background & Procedural History

      A.     Plaintiffs’ Claim

      Plaintiffs’ complaint names as Defendants the Sheriff of Cook County and

Cook County. The Sheriff operates CCJ and is charged, together with Cook County,

with providing medical care, including dental care, to CCJ detainees. [77], ¶¶ 4–6.

Defendants require that detainees with dental pain complete a “health service



                                          2
request form” before receiving treatment. Id. at ¶ 11. Plaintiffs allege that the

“standard of care for processing a health service request” requires review by a

registered nurse or higher-level provider and a face-to-face evaluation within 48

hours. Id. at ¶ 12. Plaintiffs further allege that CCJ’s policies do not conform to

this standard; rather, under CCJ policy, nursing staff members forward dental pain

health service forms directly to dental staff without evaluating patients and without

providing pain medication.     Id. at ¶ 17.      Plaintiffs allege that CCJ’s failure to

provide the face-to-face assessments “deviates so radically from accepted

professional judgment, practice, or standards that it is not medical judgment at all.”

Id. at ¶ 15. Plaintiffs allege that CCJ has “acted unreasonably and with deliberate

indifference in refusing to ensure timely screening and analgesia through nursing

triage of dental complaints.” Id. at ¶ 18.

      In their amended complaint, Plaintiffs state that they planned to assert this

claim on behalf of:

      All persons confined at the Cook County Jail from October 31, 2013 to
      the date of entry of judgment in this case who, having submitted a
      written complaint of dental pain, were not examined by a registered
      nurse or higher level practitioner within 48 hours of submission of the
      written complaint.

Id. at ¶ 41. Subsequently, they moved to certify a slightly different class:

      All persons who, while detained at the Cook County Jail between
      November 1, 2013 and April 30, 2018, submitted a written “Health
      Service Request Form” complaining of dental pain and did not receive
      a face-to-face assessment by a registered nurse or higher-level
      practitioner after submitting the request.




                                             3
[84], p. 1. Plaintiffs, who seek only damages, seek to certify the case under Federal

Rule of Civil Procedure 23(b)(3). See [77], p. 7.

      The four named plaintiffs all fall within the proposed class.          Plaintiff

McFields entered CCJ on September 10, 2014. Id. at ¶ 20. On October 29, 2014,

McFields submitted a written health service request form complaining about dental

pain; the next day, a registered nurse reviewed the form and referred it to a dentist,

without conducting a face-to-face assessment. Id. at ¶¶ 21–22. McFields submitted

a second health service request form on November 14, 2014; he saw a dentist six

days later, on November 20, 2014. On that date, the dentist extracted McFields’

infected tooth. Id. at ¶¶ 23–24.

      Plaintiff Brunt began experiencing dental pain at CCJ in the fall of 2016; he

submitted several health service request forms and filed several grievances

complaining of dental pain but did not receive a face-to-face assessment. Id. at ¶¶

25–27. Brunt waited 60 days before he was finally treated by a dentist. Id. at ¶ 27.

      Plaintiff Dixon began experiencing dental pain at CCJ in May of 2014; he

submitted several health service request forms and filed several grievances

complaining of dental pain but did not receive a face-to-face assessment. Id. at ¶¶

28–30. Dixon, like Brunt, waited about 60 days before he was finally treated by a

dentist. Id. at ¶ 30.

      Plaintiff Williams began experiencing dental pain at CCJ in late November

2013; he submitted at least five health service request forms beginning November

30, 2013, but did not receive a face-to-face assessment. Id. at ¶¶ 31–33. He finally



                                           4
saw a dentist on February 25, 2014. Id. at ¶ 32. Williams also complained about

dental pain on September 17, 2014, but did not receive a face-to-face assessment;

his dental pain went untreated for more than 90 days before he finally was treated

by a dentist. Id. at ¶ 35. Williams again complained of dental pain in August of

2015; he again did not receive a face-to-face assessment and experienced untreated

dental pain for more than five months before he finally was examined by a dentist.

Id. at ¶ 37. Finally, Williams again complained of dental pain at the end of April

2016; he experienced untreated dental pain for about five weeks and was then

examined by a dentist who prescribed antibiotics and an analgesic. Id. at ¶ 39.

      Defendants oppose class certification.

      B.     Prior Relevant Litigation

      Plaintiffs are not the first to challenge CCJ’s policies concerning dental care.

In Smentek v. Sheriff of Cook County, No. 09-cv-529 (N.D. Ill.), the plaintiffs

(represented by the same attorneys as Plaintiffs here) sought to certify two classes,

one under Rule 23(b)(2) and another under Rule 23(b)(3). Plaintiffs sought to certify

a Rule 23(b)(3) class defined as:

      All Persons who, while confined at the Cook County Jail on and after
      January 1, 2007, made a request for treatment of dental pain and were
      not examined by a dentist within 7 days of that request.

Smentek, docket entry [49], p. 6.

      Judge Lefkow, to whom that case remains assigned, initially declined to

certify a Rule 23(b)(3) class on collateral estoppel grounds. See Smentek, docket

entry [68], p. 4. Judge Lefkow determined that, in Smith v. Sheriff of Cook County,



                                          5
No. 07 C 3659, 2008 WL 1995059, at *1 (N.D. Ill. May 6, 2008) and Wrightsell v.

Sheriff of Cook County, No. 08 CV 5451, 2009 WL 482370, at *1 (N.D. Ill. Feb. 19,

2009), the courts in this district had twice previously denied certification of a Rule

23(b)(3) class in the same or very similar circumstances, compelling her to do the

same. Smentek, docket entry [68], at pp. 4–10. Judge Lefkow later reconsidered

that ruling and certified a Rule 23(b)(3) class, along with a Rule 23(b)(2) class.

Later still, she decertified the Rule 23(b)(2) class and redefined the Rule 23(b)(3)

class. 1     Smentek, No. 09 C 259, 2014 WL 7330792 (N.D. Ill. Dec. 22, 2014).

Defendants appealed, and the Seventh Circuit affirmed. See Phillips 2 v. Sheriff of

Cook County, 828 F.3d 541 (7th Cir. 2016).                 The Seventh Circuit’s decision in

Phillips is instructive—indeed, as explained below, it is largely dispositive.

          Ultimately, the parties settled Judge Lefkow’s case with respect to the Rule

23(b)(3) class, which wound up being defined as follows: “All inmates housed at

Cook County Department of Corrections from January 1, 2007 to October 31, 2013

who made a written request for dental care because of acute pain and who suffered

prolonged and unnecessary pain because of a lack of treatment.”                      See Smentek,

docket entry [568], pp. 9–10.            Plaintiffs McFields and Dixon, who both allege

untreated dental pain in 2014, would initially have been a part of the Smentek


1 Judge Lefkow initially certified the Rule 23(b)(3) class based upon the assertion of a common
question as to causation: plaintiffs attacked a policy of deliberate indifference evidenced by the
decision to cut staff to a level that virtually guaranteed that adequate care would not be provided.
Smentek, 2014 WL 7330792, at *8. Once it became apparent that Defendants had significantly
increased dental staffing at the jail to within optimal range, that common question of causation no
longer existed. Id. at *8–*9. As a result, Judge Lefkow decertified the Rule 23(b)(2) class and
redefined the Rule 23(b)(3) class to reflect the time period when staffing was suboptimal.

2   The case caption changed because Smentek died while the litigation was proceeding.

                                                   6
class. 3 When Judge Lefkow redefined the class on defendants’ motion to decertify,

however, that changed, as they fell outside the newly-defined class’ narrower

timeframe.        [77], ¶¶ 21–34, 28–30.              As a result, Plaintiffs are not part of the

Smentek class and seek to proceed here, picking up to some extent where Smentek

left off. 4

III.    Discussion & Analysis

        To prevail on their motion, Plaintiffs initially must demonstrate numerosity,

commonality, typicality, and adequacy of representation, as well as predominance

and superiority. Fed. R. Civ. P. 23(a), (b)(3). Defendants do not dispute numerosity

or adequacy of representation.                 Accordingly, the Court begins its analysis with

commonality.

        A.       Commonality

        To satisfy the commonality requirement, Plaintiffs must show that “there are

questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). Even a

single common question of law or fact will suffice. Wal-Mart Stores, Inc. v. Dukes,

131 S. Ct. 2451, 2556 (2011). But not just any question will do. Because “[a]ny

competently crafted class complaint literally raises common ‘questions,’” for Rule

23(a)(2) purposes, Plaintiffs must show that their claims “depend upon a common

contention … of such nature that it is capable of classwide resolution—which means


3 Though Plaintiffs do not say so, presumably Williams would also have been part of the Smentek

class, as he alleges that he began to experience dental pain in late November of 2013. See [77], ¶ 31.

4
  The staffing issues upon which the Smentek plaintiffs’ claim was based have long been resolved, so Plaintiffs here
cannot simply assert the same claim on behalf of a class defined using a later timeframe. But the claims here are
similar to those asserted in Smentek in the sense that Plaintiffs are attacking a particular step in the process of
securing medical care.

                                                         7
that determination of its truth or falsity will resolve an issue that is central to the

validity of each one of the claims in one stroke.”              Phillips, 828 at 550 (quoting

Dukes, 564 U.S. at 350). While the requirement speaks of common questions, what

matters to class certification is the “capacity of a classwide proceeding to generate

common answers apt to drive the resolution of litigation.” Suchanek v. Sturn Foods,

Inc., 746 F.3d 750, 756 (7th Cir. 2014).                 As a result, a “determination of

commonality often requires a precise understanding of the nature of plaintiffs’

claims.” Phillips, 828 F.3d at 552.

       Initially, Plaintiffs’ complaint fails to allege whether the named Plaintiffs are

pretrial detainees or convicted prisoners, describing them simply as “detainees.”

See [77], at ¶ 10. But given that CCJ houses primarily people who have not yet

been convicted, the Court infers that “detainees” means “pretrial detainees.” 5               As a

result, to prove their claim, Plaintiffs must simply show that CCJ’s practice of not

providing a face-to-face assessment is objectively unreasonable. See Miranda v.

County of Lake, 900 F.3d 335, 352 (7th Cir. 2018) ( citing Kingsley v. Hendrickson,

— U.S. —, 135 S. Ct. 2466, 2475 (2015). “This standard requires courts to focus on

the totality of facts and circumstances faced by the individual alleged to have

provided inadequate medical care and to gauge objectively—without regard to any

subjective belief held by the individual—whether the response was reasonable.”

McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018).




5The language matters, as the standard of proof is different for medical claims asserted by pretrial
detainees and convicted persons. Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018).

                                                 8
      Plaintiffs allege that the CCJ had a widespread practice of failing to provide

face-to-face assessments for complaints of dental pain, despite the fact that such

face-to-face assessments represent the standard of care. They argue, therefore, that

common questions driving the resolution of the case include (1) whether that

deficiency existed, and, if yes, (2) whether that procedure was unconstitutional.

But, as other courts have recognized, cases like this, “involving personal injury and

inadequate medical care, are particularly fact specific.” Smith, 2009 WL 482370 at

*2. In Phillips, 828 F.3d at 555, the court determined that, because the detainees

“each present a different situation that involved a different type of dental pain, took

place at a different time, involved different medical professionals and prison staff,

and concerned a different alleged deficiency in the treatment process,” “there is no

common question that addresses all of the detainees’ claims at once.” Though all

Plaintiffs here complain about a particular deficiency in the process of securing

treatment (the lack of a face-to-face assessment), the other differences remain. And,

as explained, the alleged common deficiency says nothing about whether the

ultimate course of treatment satisfied the Constitution.

      Whether the failure to provide a face-to-face assessment was objectively

unreasonable necessarily depends upon the facts and circumstances disclosed in

each individual health service request form. Determining that Defendants provided

no assessment does not advance the resolution of the case, but simply leads to the

next question: was the failure to provide the assessment (or, more generally, the

care provided) in this particular case objectively unreasonable? For example, if a



                                          9
detainee submits a health service request form, receives no assessment, but

nonetheless sees a dentist within a reasonable time, the failure to provide a face-to-

face assessment likely would not amount to a constitutional violation. The opposite

is equally true: if a detainee submits a health service request form, receives an

immediate face-to-face assessment, but receives no treatment following that

assessment, the assessment does not preclude a constitutional claim. A detainee

who complains of extreme pain, is immediately assessed, yet not given pain

medication, is no more or less likely to win on his constitutional claim than a

detainee who complains of pain, receives no assessment and no pain medication.

       McFields’ case proves the point: McFields alleges that he submitted a health

service request form, which the nurse acted upon within one day (by referring it to a

dentist).   Had the nurse’s referral, in turn, been acted upon with expediency,

McFields could hardly be heard to complain about the lack of a face-to-face

assessment. In other words, it was not the failure to provide the assessment that

allegedly delayed McFields’ treatment and prolonged his pain; it was the delay in

the execution of the referral.

       All of this is to say that the failure to provide a face-to-face assessment, by

itself, is not dispositive of Plaintiff’s claims, or even particularly helpful in the

required analysis. Rather, consideration of Plaintiffs’ claims necessarily depends

upon an individualized, fact-intensive inquiry.      The question of whether the

individual detainees received a face-to-face assessment is just one fact to be

considered among many other factors (also relevant are the nature of the



                                         10
individual’s complaint, the nature of the treatment provided, the timing of such

treatment, any history relevant to the individual, the nature of the individual’s

damages, etc.). Indeed, Plaintiffs presumably would agree that the implementation

of a policy requiring a face-to-face assessment, which CCJ adopted in 2018, does not

necessarily bar all future claims of deliberate indifference relating to dental care.

      In Phillips, the Seventh Circuit described two types of deliberate indifference

claims pertaining to medical treatment: the first category includes claims of

deliberate indifference to a particular inmate’s medical needs; the second category

consists of “systemic deficiency” claims, which allege “systemic and gross

deficiencies in staffing, facilities, equipment, or procedures” at the prison that

effectively render “the medical treatment constitutionally inadequate for all

inmates.” 828 F.3d at 554. Plaintiffs here attempt to cast their claim in terms of

the second category. But the Court sees nothing inherently deficient in failing to

provide a face-to-face assessment for every case, for the reasons explained above. A

policy that consists of providing a single dentist to provide dental care to hundreds

or thousands of detainees necessarily delays treatment across the board. But a

policy of not providing face-to-face assessments in each case does not necessarily

equate with a delay in treatment. The assessment or lack of an assessment does

not drive Plaintiffs’ claim; rather, the claim turns on the totality of the facts and

circumstances surrounding each individual detainee’s claim. In short, Plaintiffs’

claim amounts to a claim of delay in treatment, and, as the Seventh Circuit held in

Phillips, “a delay in medical treatment is not a factor that is “either always, or



                                          11
never, significant” and thus “the length of delay that is tolerable depends on the

seriousness of the condition and the ease of providing treatment.” 828 F.3d at 555

(quoting McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)). The lack of a face-

to-face assessment says nothing about whether the ultimate course of treatment

violates the Constitution. 6 Accordingly, the Plaintiffs have failed to demonstrate

commonality under Rule 23(a).

       B.      Typicality

       This Court’s findings concerning commonality apply as well to Rule 23(a)’s

typicality requirement. To satisfy the typicality requirement, Plaintiffs must show

“the claims or defenses of the representative parties are typical of the claims or

defenses of the class.” Fed. R. Civ. P. 23(a)(3). The commonality and typicality

requirements of Rule 23(a) tend to merge. Priddy v. Health Care Services Corp.,

870 F.3d 657, 660 (7th Cir. 2017) (internal quotation omitted). Generally, a claim is

typical if it “arises from the same event or practice or course of conduct that gives

rise to the claims of other class members and [his or] her claims are based on the

same legal theory.” Oshana v. Coca-Cola Co., 472 F.3d 506, 514 (7th Cir. 2006).

Although there may be factual distinctions between the claims of the named

representatives and those of other class members, the former’s claims must share

the “same essential characteristics as the claims of the class at large.” Muro v.

Target Corp., 580 F.3d 485, 492 (7th Cir. 2009) (internal quotations omitted).



6Plaintiffs’ own evidence bolsters this point: Exhibit 9, which shows average wait times for dental
care, says nothing about face-to-face assessments; rather, it shows average wait times from the date
the health service request forms were received to the date of treatment. See [86], pp. 33–45.

                                                12
      Here, Plaintiffs base their claims upon the same course of conduct that

affected all members of the proposed class: CCJ’s practice of failing to provide a

face-to-face assessment for inmates claiming dental pain.       But, as in Smentek,

Smith, and Wrightsell, Plaintiffs each present a different situation, involving

different dental issues, different degrees of pain, different delays, different

treatments. Consideration of claims such as Plaintiffs’—seeking money damages

for subpar medical care—requires a “highly individualized inquiry”; each Plaintiff’s

case is different and, therefore, no case is typical. Smith, 2008 WL 1995059, at *2;

Wrightsell, 2009 WL 482370, at *2.

      McFields complained that he had a sore throat and swollen gums because of

a hole in his tooth; he complained of pain at a level of 7 and received treatment less

than a month after he submitted a health service request form. [77], ¶¶ 21–24; [85],

p. 109. Brunt, who submitted a health service request form more than two and a

half years after McFields, had seen a dentist and received a prescription for pain

medication but had not received it; the record does not disclose the nature of Brunt’s

dental issues. [93-1]. Nor is it clear that the other named Plaintiffs experienced

health issues similar to either McFields or Brunt.

      Similarly, the Plaintiffs’ claims reflect varying wait times for treatment:

McFields waited less than a month from his first health service request form;

Williams may have waited as long as three months for treatment; and Dixon and

Brunt both waited about 60 days for treatment. Additionally, the delay alleged as

to Williams, Dixon, and Brunt runs from the date they began to experience dental



                                         13
pain, and not from the date they submitted any health service request form.

Indeed, the complaint fails to allege when these Plaintiffs submitted health service

forms or when any staff member acted upon those forms; nor does the complaint

disclose facts relating to the nature of each Plaintiff’s dental issue, the degree of

pain each experienced, etc. As a result, the Plaintiffs have failed to demonstrate

typicality.

       C.     Predominance

       Plaintiff’s certification motion similarly fails on predominance. The purpose

of the predominance requirement is to decide if the class is “sufficiently cohesive to

warrant adjudication by representation.” Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 623 (1997). Though similar to commonality and typicality, predominance is

more demanding than either of those two requirements. Id. at 623–24. The driving

principle of predominance is “whether the proposed class’ claims arise from a

common nucleus of operative facts and issues.” Beaton v. SpeedyPC Software, 907

F.3d 1018, 1029 (7th Cir. 2018). To certify a class, the Court must find not only that

common questions of law or fact exist, but that such questions “predominate over

any questions affecting only individual members.” Fed. R. Civ. P. 23(b)(3).

       As explained above, the Court finds that the proffered common question does

not appreciably advance resolution of Plaintiffs’ claims and that individual issues—

the facts and circumstances of each individual detainee’s claim—predominate. As a

result, the Court denies the motion for class certification on this basis as well.




                                           14
IV.   Conclusion

      For the reasons explained above, the Court finds that Plaintiffs have failed to

demonstrate commonality and typicality; rather, resolution of Plaintiffs’ claim

requires a highly individualized, fact intensive inquiry.         Nor have Plaintiffs

demonstrated that common questions predominate over questions affecting only

individual members.     Accordingly, the Court finds that class certification is not

appropriate and, accordingly, denies Plaintiffs’ motion for class certification [84].

Dated: September 24, 2019

                                                Entered:



                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge




                                           15
